Examiner Comment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification was received on 4/19/2022. The specification is accepted. 
Claim Objections
The claim amendments received on 4/19/2022 have been acknowledged and overcome the claim objections of the Non-final Rejection mailed on 2/16/2022.

Claim Rejections - 35 USC § 101
The amended claims 9-16  received on 4/19/2022 are no longer directed to anatomical features and overcome the 35 USC 101 rejection of the Non-final Rejection mailed on 2/16/2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, an exemplary reference characteristic of the closest known prior art, KR Patent No. 10-1744000 to Park discloses an orthodontic device (1, Fig. 1), comprising: an inner housing that covers teeth, an outer housing, a bracket (140, Figure 1) that is capable of pressing against the teeth and that penetrates the inner housing, and a pressing force adjuster that engages with the outer housing and the bracket and that is capable of adjusting a pressing force of the bracket on the teeth (see Figure 4). The pressing force mechanism of Park is one that injects compressed air into distinct holes in the device to apply pressure onto the brackets and then onto the teeth. The inlets can receive air separately, giving the user control over the pressure being applied to each tooth. 
	However, this reference and the prior art do not teach that the outer housing is spaced from the inner housing and surrounding the inner housing such that the outer housing is located on both an inner side and an outer side of the inner housing. Note that “spaced” is understood to be a discontinuity between the inner and outer housings and so they do not contact each other, as explained in the interview conducted with the applicant’s representative on 4/7/2022. 
The claims in the instant application are allowable because no references, or reasonable
combination thereof, could be found which disclose, or suggest, an orthodontic device with an inner housing and an outer housing in which the outer housing is spaced from the inner housing and spaced from the inner housing and surrounding the inner housing such that the outer housing is located on both an inner side and an outer side of the inner housing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772